      Case 2:18-cv-04920-JLS Document 22 Filed 12/27/19 Page 1 of 4


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
JESUS RAMOS,                                     :       CIVIL ACTION
                     Petitioner,                 :
        v.                                       :       NO. 18-4920
                                                 :
MELISSA HAINSWORTH, et al.,                      :
              Respondents.                       :
                                                 :

                                         ORDER

       AND NOW, this _______ day of __________________ , 2019, upon

consideration of the Petitioner’s Motion for a Thirty Day Extension of Time for Leave to

File an Amended Petition,

       IT IS ORDERED that the motion is GRANTED, and Petitioner’s Motion for

Leave to File an Amended Petition (attaching any proposed Amended Petition as an

exhibit to the Motion) shall be filed on or before January 29, 2019.




                                             BY THE COURT:




                                             HENRY S. PERKIN
                                             UNITED STATES MAGISTRATE JUDGE
      Case 2:18-cv-04920-JLS Document 22 Filed 12/27/19 Page 2 of 4


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESUS RAMOS                                    :
                                               :       Civil Action
     v.                                        :       No. 18-4920
                                               :
MELISSA HAINSWORTH, et. al.                    :


                PETITIONER’S MOTION FOR EXTENSION OF TIME

          Petitioner Jesus Ramos respectfully requests that this Court provide additional

time for newly retained counsel to review this case and to file a motion for leave to file an

Amended Petition for Writ of Habeas Corpus within 30 days. In support thereof, he avers

as follows:

          1.     Petitioner filed a pro se Petition for Writ of Habeas Corpus under 18

U.S.C. § 2254.

          2.     Petitioner retained the undersigned’s firm in October 2019.

          3.     This Court granted Petitioner’s counsel 60 days to review the case and to

file a motion for leave to file an amended habeas corpus petition with accompanying

petition. The motion is currently due December 30, 2019.

          4.     The undersigned’s firm has diligently used the 60 days to investigate the

case and prepare an amended petition.

          5.     However, the undersigned has been unable to prepare an appropriate

petition in the time allotted.

          6.     Petitioner therefore respectfully requests an additional 30 days to prepare

the motion and proposed amended petition.

      7.         Petitioner would not request another extension absent extraordinary

circumstances.


                                             –1–
      Case 2:18-cv-04920-JLS Document 22 Filed 12/27/19 Page 3 of 4


      WHEREFORE, Petitioner, Jesus Ramos, respectfully requests a 30-day extension of

time to file a motion for leave to file an amended § 2254 petition and accompanying

petition.

                                            Respectfully submitted,

                                                 /s/ Daniel J. Auerbach
                                            Robert M. Gamburg, Esq.
                                            Daniel J. Auerbach, Esq.
                                            Gamburg & Benedetto, LLC
                                            1500 John F. Kennedy Blvd., Suite 1203
                                            Philadelphia, PA 19102
                                            (215) 567-1486

                                            Counsel for Petitioner

Dated: December 27, 2019




                                         –2–
      Case 2:18-cv-04920-JLS Document 22 Filed 12/27/19 Page 4 of 4


                            CERTIFICATE OF SERVICE

       I Robert M. Gamburg, Esquire hereby certify that I am this day electronically

filing this motion, providing seervice upon the following:

                              ADA Michael Scalera
                              District Attorney’s Office
                              Three South Penn Square
                              Philadelphia, PA 19107



                                                  /s/ Daniel J. Auerbach
                                             Robert M. Gamburg, Esq.
                                             Daniel J. Auerbach, Esq.
                                             Gamburg & Benedetto, LLC
                                             1500 John F. Kennedy Blvd., Suite 1203
                                             Philadelphia, PA 19102
                                             (215) 567-1486

                                             Counsel for Petitioner

Dated: December 27, 2019




                                          –1–
